DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Drawings
The drawings were received on 10/12/2022.  These drawings are approved for content.  Applicant’s modification of Fig. 4A is approved but incomplete and may have contributed to applicant’ introducing new matter into the claims (addressed below).  Accordingly, applicant should also identify the screen assembly comprising alternating reactive screens (125) and inert screens (126) in Fig. 4D for each of the regions 483 and 484 identified by the specification as having alternating screens. 
 New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 1-3 are of poor line quality. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s independent claims now require:  “a screen assembly positioned within the inner chamber of the catalyst bed, the screen assembly comprising alternating reactive screens and inert screens, the reactive screens including a catalytic coating for assisting with decomposing the monopropellant, the inert screens providing structural support for the screen assembly; and a plurality of baffle rings positioned along an inner wall of the inner chamber, each baffle ring of the plurality of baffle rings maintaining a packing pressure applied to at least two screens of the screen assembly positioned between two baffle rings of the plurality of baffle rings.”  The specification provides support for only catalytic layers 483 and 484 having alternating screens.  However, the claim now requires these at least two screens of the screen assembly [set forth earlier as having alternating screens] positioned between two baffle rings of the plurality of baffle rings.  However, in Fig. 4D and 4A, there is no baffle ring disclosed below region 483.  Accordingly, the specification does not disclose two screens of the screen assembly [of the alternating type] being positioned between two baffle rings of the plurality of baffle rings.  Accordingly, applicant’s claims introduce new matter.

    PNG
    media_image1.png
    617
    816
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 13-15, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggers (3,695,041) in view of Lohner et al (2004/0197247) and Neumaier Jr “Development of a 90% Hydrogen Peroxide Mono-Propellant Propulsion System for the Warm Gas Test Article” and either Coffinberry (4,840,025) or Mundig (3,618,324) and in view of  “Mesh and Micron Sizes” published by ISM.  Eggers teaches A thruster system, comprising: a catalyst bed 14 configured to decompose a monopropellant 22 delivered to an inner chamber of the catalyst bed, the catalyst bed comprising: a screen assembly between 26 / 28 / 30 positioned within the inner chamber 14 of the catalyst bed, including a catalyst for assisting with decomposing the monopropellant, and at least one valve for controlling delivery of the monopropellant into the catalyst bed at more than one flow rate for allowing the catalyst bed to decompose the monopropellant at the more than one flow rates [col. 3, lines 65-67 teaches the valve modulation at more than one flow rate for greater throttling range]; and a combustion chamber [16 or downstream of 36] in fluid communication with the catalyst bed and configured to receive the decomposed monopropellant from the catalyst bed, the decomposed monopropellant assisting with generating thrust;  (5) wherein upstream catalyst bed portion [upstream of 28] include a fine spacing/ mesh size, 	wherein the downstream catalyst bed portion [downstream of 28] include a coarse spacing configuration / mesh size [col. 2, lines 41-44];	  wherein the catalytic bed include a fine spacing/ mesh size upstream of 28 and a second downstream catalyst bed portion [downstream of 28] include a coarse spacing configuration / mesh size [col. 2, lines 41-44], the first catalytic bed [upstream of 28] being positioned upstream from the second catalytic bed [downstream of 28]. wherein the monopropellant is hydrogen peroxide or hydrazine.  (14) A method of a thruster system, comprising: receiving monopropellant at a first flow rate [22] into an inner chamber of a catalyst bed 14 of the thruster system, the catalyst bed comprising a screen assembly 26 / 28 / 30 positioned within the inner chamber of the catalyst bed, including a catalyst for assisting with decomposing the monopropellant; decomposing the monopropellant flowing through the screen assembly of the catalyst bed; and delivering the decomposed monopropellant into a combustion chamber [16 or downstream of 36] of the thruster system to assist with generating a first thrust level.   Eggers does not teach the thruster / combustion chamber uses a vortex nor the screen assembly comprising alternating reactive screens and inert screens, the reactive screens including a catalytic coating for assisting with decomposing the monopropellant, the inert screens providing structural support for the screen assembly nor the details of the claimed screens.  Lohner et al teach A thruster system, comprising: a catalyst bed 63 configured to decompose a monopropellant 46 delivered to an inner chamber of the catalyst bed 63, the catalyst bed comprising: a screen assembly [Figs. 2-13, e.g. 43 or 38] positioned within the inner chamber of the catalyst bed, the screen assembly comprising alternating reactive screens 36, 45 and inert screens 37, 47 [respectively, 36, 37 are alternating in active catalyst stack 43 and 45, 47 also alternate in initiator section 38] the reactive screens 36, 45 including a catalytic coating [e.g. silver] for assisting with decomposing the monopropellant, the inert screens providing structural support for the screen assembly; and a combustion chamber 23 in fluid communication with the catalyst bed and configured to receive the decomposed monopropellant from the catalyst bed, the decomposed monopropellant assisting with generating thrust [paragraph 0006]; wherein the catalytic coating of the reactive screen comprises a silver plating with an oxide; wherein the catalyst bed broadly further includes at least one baffle ring [e.g. outer edge of 32] positioned along an inner wall of the inner chamber to at least one of maintain a packing pressure of the screen assembly and divert monopropellant towards a center of the catalyst bed;	 (5) wherein at least one of the inert screens and at least one of the reactive screens include a fine weave configuration, 	wherein the fine weave configuration includes a 50×50 mesh count;	 wherein at least one of the inert screens and at least one of the reactive screens include a coarse weave configuration;	 wherein the coarse weave configuration includes a 10×10 mesh count [analysis of claims 5-8 is elaborated below]; wherein the monopropellant is hydrogen peroxide or hydrazine.  	 A method of a thruster system, comprising: receiving monopropellant 46 at a first flow rate into an inner chamber of a catalyst bed of the thruster system, the catalyst bed 63 comprising a screen assembly [Figs. 2-13, e.g. 43 or 38] positioned within the inner chamber of the catalyst bed, the screen assembly comprising alternating reactive screens 36, 45 and inert screens 37, 47 [respectively, 36, 37 are alternating and 45, 47 also alternate], the reactive screens including a catalytic coating for assisting with decomposing the monopropellant, the inert screens providing structural support for the screen assembly; decomposing the monopropellant 26 flowing through the screen assembly of the catalyst bed; and delivering the decomposed monopropellant into a combustion chamber 23 of the thruster system to assist with generating a first thrust level: further comprising; exposing, before operating the thruster system, the screen assembly 36, 37 to decomposed hydrogen peroxide [from initiator screens 38, 45, 47] to activate the reactive screens [see middle of paragraph 0047 which teaches the decomposed hydrogen peroxide from initiator screens]; wherein the catalytic coating of the reactive screen comprises silver plating with an oxide; wherein the catalyst bed further includes at least one baffle ring [wall of 32] positioned along an inner wall of the inner chamber to at least one of maintain a packing pressure of the screen assembly and divert monopropellant away from an inner wall of the catalyst bed.  Lohner et al teach the catalyst bed system has a high decomposition efficiency and long life [paragraphs 0012-0013].  It would have been obvious to one of ordinary skill in the art to employ the alternating inert and reactive catalytic screen arrangement of Lohner, in the catalytic bed arrangement of Eggers et al, in order to benefit from high decomposition efficiency and long life.  Further note the fine spacing [corresponds to mesh / weave] of the catalytic bed upstream of 28 in Eggers et al and the coarse spacing of the catalyst bed downstream of 28 is taught – finely ground particles also have finer spaces/mesh size between the particles and coarsely ground particles have coarser spacing / mesh size between the particles and modification of Eggers by Lohner would utilize an analogous weave / mesh to utilize an analogous flow / pressure within the catalyst bed, with upstream fine weave and downstream coarse weave.  It would have been obvious to one of ordinary skill in the art to make at least one of the inert screens and at least one of the reactive screens include a fine weave configuration, and;	 wherein at least one of the inert screens and at least one of the reactive screens include a coarse weave configuration and to make wherein the reactive screens include a first reactive screen including a fine weave configuration and a second reactive screen including a coarse weave configuration, the first reactive screen being positioned upstream from the second reactive screen, as the inert / reactive screens of Lohner et al, are utilized to replace the catalyst particles of Eggers and the fine weave / mesh size / first reactive screen of Lohner would be taught for fine area in the upstream catalytic bed of Eggers and the coarse weave/mesh (second reaction screen) would be utilized in the downstream catalytic bed of Eggers.  As noted above, the thruster and combustion chamber having a vortex are not taught.  Coffinberry teaches a vortex thruster system with a vortex combustion chamber 64 [ Fig. 5, col. 11, lines 41-65] – the combustion chamber within 52 receives the products from a catalyst bed, 84, which generates swirl / spin / vortex in the vortex combustion chamber and in a manner which enhances cooling of the combustion chamber wall [see col. 14, lines 6-15] and results in increased rocket performance.  Alternately, Mundig teaches a monopropellant [monergol] vortex thruster system with a vortex combustion chamber [whirl / vortex / cyclone from 9a in Figs. 1, 2 or 22 in Figs. 3, 4] with catalyst bed 3, 3’ and it is noted that the vortex / cyclone flow allows for increased residence time of the propellant within the thruster and thus provides sufficient time to decompose and provide thrust.  It would have been obvious to one of ordinary skill in the art to make the thruster system and combustion chamber a vortex type, as taught by either Coffinberry or Mundig, in order to enhance cooling of the combustion chamber wall and increase rocket performance or to allow increased residence time of the propellant within the thruster and thus provide sufficient time to decompose and provide thrust.  It would further have been obvious to employ the baffle ring of Lohner to at least one of maintain a packing pressure of the screen assembly and divert monopropellant away from an inner wall of the catalyst bed, as a typical structure used for structural integrity and/or maintain position of the catalyst bed.  
 	Lohner et al teach the diffuser screen 40 may have a mesh count between 10-100 mesh1 [note e.g. 10 mesh corresponds to a 10x10 mesh count in that mesh’s are made with square openings per footnote].  Note one of the diffuser screens 40 adjacent to the upstreammost reactive screen 45 may be read on the “at least inert screen” 40 and thus read on the claim limitations of claim 5-8 as the range of 10-100 mesh, includes 50 mesh (50x50) as the midpoint.  Alternately, it would have been obvious to use 50 mesh, in the fine weave configuration includes a 50×50 mesh count, as an obvious matter of using the workable ranges in the art.  Alternately, it would have been obvious to one of ordinary skill in the art to utilize the 10 mesh (10x10), in the coarse weave configuration of 10×10 mesh count, as taught by Lohner et al, as an obvious matter of using the workable ranges in the art.      Neumaier Jr [see screenshot from page 4 with annotations and the text excerpt from page 5] teaches a screen assembly positioned within the inner chamber of the catalyst bed, the screen assembly comprising alternating reactive screens [silver coated samarium nitrate which oxidizes] and inert screens [nickel], the reactive screens including a catalytic coating [samarium nitrate treated to from an oxide coating] for assisting with decomposing the monopropellant, the inert screens providing structural support for the screen assembly [see top of page 5, which teaches the alternating screens and their composition, quoted below]; with reactive screens including a catalytic coating for assisting with decomposing the monopropellant [hydrogen peroxide]; and a plurality of baffle rings [see annotations] positioned along an inner wall of the inner chamber, each baffle ring of the plurality of baffle rings maintaining a packing pressure applied to at least two screens of the screen assembly positioned between two baffle rings of the plurality of baffle rings [3 baffle rings shown and multiple screens shown between any two baffles]; each baffle ring of the plurality of baffle rings has a compression fit or friction fit [see excerpt, note liquid nitrogen shrinking the baffles prior to fitting together is classic compression / interference fit] with the inner wall of the inner chamber, thereby securing a position along the inner wall of the inner chamber and directing the monopropellant towards a center of the catalyst bed [see screenshot].  Lastly, it is noted Neumaier Jr teaches the packing / compression pressure is approximately 2000 psi [see top of page 5, excerpted below]
“The silver screens are treated with a samarium nitrate solution to produce an oxidized coating on the silver’s surface, which increases its ability to dissociate the peroxide. The screens are loaded one at a time starting with nickel, with screens alternating between silver and nickel. Each screen is oriented such that the weave pattern is oriented 45 degrees to the screen before it. The screens are compressed to approximately 2000 psi within the chamber to maximize the number of screens and increase the surface area of the catalyst. With the relatively low feed pressure of 720-750 psi, each thruster is designed to operate for over 50 hours without needing to replace the catalyst bed. [excerpted from the top of page 5, which teaches the alternating screens and their composition]” 
It would have been obvious to one of ordinary skill in the art to employ a plurality of baffle rings positioned along an inner wall of the inner chamber, each baffle ring of the plurality of baffle rings maintaining a packing pressure applied to at least two screens of the screen assembly positioned between two baffle rings of the plurality of baffle rings,  where the baffle rings are compression / interference fit, including the claimed range of packing pressure, as taught by Neumaier Jr, in order to prevent leakage around the outside of the catalyst bed / screens and for structural integrity.

    PNG
    media_image2.png
    768
    721
    media_image2.png
    Greyscale


Claim(s) 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggers (3,695,041) in view of Lohner et al (2004/0197247) and Neumaier Jr “Development of a 90% Hydrogen Peroxide Mono-Propellant Propulsion System for the Warm Gas Test Article” and either Coffinberry (4,840,025) or Mundig (3,618,324) and  “Mesh and Micron Sizes” published by ISM, as applied above, and further in view of McCormick (3,560,407).  The prior art, especially Lohner et al, teach wherein the catalytic coating of the reactive screen comprises a silver plating with an oxide [see e.g. paragraphs 0043, 0044] which teaches silver plating 93 with a ceramic  / oxide 62 and note oxides are a type of ceramic.  McCormick teaches an analogous system wherein the catalytic coating of the reactive screen comprises a silver [col. 2, lines 7-15] plating [col. 3, lines 19+] coated with samarium oxide [col. 3, lines 50-63], where the samarium oxide coating is beneficial to prevent large gas bubbles from adhering when decomposing monopropellants.  It would have been obvious to one of ordinary skill in the art to employ a silver plating with an oxide for the catalyst / reactive screens, as taught by McCormick, as being a typical composition used in the art for catalytic decomposition of monopropellants and which prevents large gas bubbles from adhering during decomposition.  
Claim(s) 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggers (3,695,041) in view of Lohner et al (2004/0197247) and Neumaier Jr “Development of a 90% Hydrogen Peroxide Mono-Propellant Propulsion System for the Warm Gas Test Article” and either Coffinberry (4,840,025) or Mundig (3,618,324) and  “Mesh and Micron Sizes” published by ISM, as applied above, as applied above, and further in view of Palmer’s Ph.D. Thesis of the IDS entitled “Experimental Evaluation of Hydrogen Peroxide Catalysts for Monopropellant Attitude Control Thrusters” - particularly pages 132, 216.   As applied above, Lohner et al teach the diffuser screen 40 may have a mesh count between 10-100 mesh but do not teach this mesh count for catalyst inert or reactive screens specifically in screens 36, 37 which are alternating in active catalyst stack 43 and screens 45, 47 which are alternating in initiator section 38, specifically where the fine weave configuration includes a 50×50 mesh count.  However, using this mesh range for the catalyst bed is considered an obvious matter of using the workable ranges in the art for the art as in comparable for the diffuser screen region of Lohner.  Alternately, Palmer teach the use of 50 mesh (50x50) on page 216 for the silver mesh as a typical range used in the art for the monopropellant catalyst.  It would have been obvious to use 50 mesh, in the fine weave configuration includes a 50×50 mesh count, as an obvious matter of using the workable ranges in the art.  The prior art do not teach a heating element positioned along an outer perimeter of the catalyst bed, the heating element configured to assist with controlling a rate of heat loss of the catalyst bed.  Palmer teaches a [electric] heating element positioned along an outer perimeter of the catalyst bed, the heating element configured to assist with controlling a rate of heat loss of the catalyst bed [page 132] to allow a more even distribution of heat.  It would have been obvious to one of ordinary skill in the art to employ a heating element, as taught by Palmer, as typical done in the art to allow for heating of the catalyst and more even distribution of heat.
Claim(s) 1-4, 13, 14, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumaier Jr “Development of a 90% Hydrogen Peroxide Mono-Propellant Propulsion System for the Warm Gas Test Article” and either Coffinberry (4,840,025) or Mundig (3,618,324).  Neumaier Jr teaches [see annotations and text above] A thruster system, comprising: a catalyst bed [screens] configured to decompose a monopropellant delivered to an inner chamber of the catalyst bed, the catalyst bed comprising: the screen assembly comprising alternating reactive screens [silver coated samarium nitrate] and inert screens [nickel], the reactive screens including a catalytic coating [samarium nitrate treated] for assisting with decomposing the monopropellant, the inert screens providing structural support for the screen assembly [see top of page 5, which teaches the alternating screens and their composition, quoted below]; with reactive screens including a catalytic coating for assisting with decomposing the monopropellant [hydrogen peroxide; and a plurality of baffle rings [see annotations] positioned along an inner wall of the inner chamber, each baffle ring of the plurality of baffle rings maintaining a packing pressure applied to at least two screens of the screen assembly positioned between two baffle rings of the plurality of baffle rings [3 baffle rings shown and multiple screens shown between any two baffles]; and at least one valve for controlling delivery of the monopropellant into the catalyst bed at more than one flow rate for allowing the catalyst bed to decompose the monopropellant at the more than one flow rates [throttle valve controls from 60% thrust and higher, see page 6+]; and a combustion chamber in fluid communication with the catalyst bed and configured to receive the decomposed monopropellant from the catalyst bed, the decomposed monopropellant assisting with generating thrust;  the catalytic coating of the reactive screen comprises a silver coated with samarium oxide [see top of page 5, samarium nitrate forms samarium oxide];   each baffle ring of the plurality of baffle rings has a compression fit or friction fit [see screenshot, note liquid nitrogen shrinking the baffles prior to fitting together is classic compression / interference fit] with the inner wall of the inner chamber, thereby securing a position along the inner wall of the inner chamber and directing the monopropellant towards a center of the catalyst bed [see screenshot]; 	the packing / compression pressure is approximately 2000 psi [see top of page 5] wherein the monopropellant is hydrogen peroxide or hydrazine.   A method of a vortex thruster system, comprising: receiving monopropellant at a first flow rate into an inner chamber of a catalyst bed of the vortex thruster system, the catalyst bed comprising: a screen assembly positioned within the inner chamber of the catalyst bed, the screen assembly comprising alternating reactive screens and inert screens, the reactive screens including a catalytic coating for assisting with decomposing the monopropellant, the inert screens providing structural support for the screen assembly; and a plurality of baffle rings positioned along an inner wall of the inner chamber, each baffle ring of the plurality of baffle rings maintaining a packing pressure applied to at least two screens of the screen assembly positioned between two baffle rings of the plurality of baffle rings; and decomposing the monopropellant flowing through the screen assembly of the catalyst bed; and delivering the decomposed monopropellant into a combustion chamber of the vortex thruster system to assist with generating a first thrust level [multiple thrust levels from 60% and up controlled by throttle valve, see page 6+];  wherein the catalytic coating of the reactive screen comprises a silver coated in samarium oxide [see top of page 5, samarium nitrate forms samarium oxide];each baffle ring of the plurality of baffle rings has a compression fit or friction fit with the inner wall of the inner chamber, thereby securing a position along the inner wall of the inner chamber and directing the monopropellant towards a center of the catalyst bed; wherein the reactive screens include a first reactive screen including a fine weave configuration and a second reactive screen including a coarse weave configuration, the first reactive screen being positioned upstream from the second reactive screen; Neumaier Jr teaches the combustion chamber, but do not teach it having a vortex.  Coffinberry teaches a vortex thruster system with a vortex combustion chamber 64 [ Fig. 5, col. 11, lines 41-65] – the combustion chamber within 52 receives the products from a catalyst bed, 84, which generates swirl / spin / vortex in the vortex combustion chamber and in a manner which enhances cooling of the combustion chamber wall [see col. 14, lines 6-15] and results in increased rocket performance.  Alternately, Mundig teaches a monopropellant [monergol] vortex thruster system with a vortex combustion chamber [whirl / vortex / cyclone from 9a in Figs. 1, 2 or 22 in Figs. 3, 4] with catalyst bed 3, 3’ and it is noted that the vortex / cyclone flow allows for increased residence time of the propellant within the thruster and thus provides sufficient time to decompose and provide thrust.  It would have been obvious to one of ordinary skill in the art to make the thruster system and combustion chamber a vortex type, as taught by either Coffinberry or Mundig, in order to enhance cooling of the combustion chamber wall and increase rocket performance or to allow increased residence time of the propellant within the thruster and thus provide sufficient time to decompose and provide thrust.   As noted above, Neumaier Jr teaches wherein the catalytic coating of the reactive screen comprises a silver coated in samarium oxide [see top of page 5, samarium nitrate forms samarium oxide].  Neumaier Jr does not specifically teach it is silver plating that is coated.  However, using silver plating vs solid mesh wire is well known in the art and commercially available, and is cheaper than making the entire wire / mesh of silver - which is a precious metal.  It would have been obvious to make the mesh of silver plating vs solid silver, in order to reduce expenses associated with using solid silver mesh.    
 Claim(s) 2, 5-10, 15, 16, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumaier Jr “Development of a 90% Hydrogen Peroxide Mono-Propellant Propulsion System for the Warm Gas Test Article” and either Coffinberry (4,840,025) or Mundig (3,618,324), as applied above, and further in view of  Lohner et al (2004/0197247) and “Mesh and Micron Sizes” published by ISM and further in view of Palmer’s Ph.D. Thesis of the IDS entitled “Experimental Evaluation of Hydrogen Peroxide Catalysts for Monopropellant Attitude Control Thrusters” - particularly pages 132, 216.    Neumaier Jr does not teach wherein at least one of the inert screens and at least one of the reactive screens include a fine weave configuration, 	wherein the fine weave configuration includes a 50×50 mesh count;	 wherein at least one of the inert screens and at least one of the reactive screens include a coarse weave configuration;	 wherein the coarse weave configuration includes a 10×10 mesh count; wherein the reactive screens include a first reactive screen including a fine weave configuration and a second reactive screen including a coarse weave configuration, the first reactive screen being positioned upstream from the second reactive screen   nor exposing, before operating the vortex thruster system, the screen assembly to decomposed hydrogen peroxide to activate the reactive screens.  Lohner et al teach A thruster system, comprising: a catalyst bed 63 configured to decompose a monopropellant 46 delivered to an inner chamber of the catalyst bed 63, the catalyst bed comprising: a screen assembly [Figs. 2-13, e.g. 43 or 38] positioned within the inner chamber of the catalyst bed, the screen assembly comprising alternating reactive screens 36, 45 and inert screens 37, 47 [respectively, 36, 37 are alternating in active catalyst stack 43 and 45, 47 also alternate in initiator section 38] the reactive screens 36, 45 including a catalytic coating [e.g. silver] for assisting with decomposing the monopropellant, the inert screens providing structural support for the screen assembly; and a combustion chamber 23 in fluid communication with the catalyst bed and configured to receive the decomposed monopropellant from the catalyst bed, the decomposed monopropellant assisting with generating thrust [paragraph 0006]; (5) wherein at least one of the inert screens and at least one of the reactive screens include a fine weave configuration, 	wherein the fine weave configuration includes a 50×50 mesh count;	 wherein at least one of the inert screens and at least one of the reactive screens include a coarse weave configuration;	 wherein the coarse weave configuration includes a 10×10 mesh count [analysis of claims 5-8 is elaborated below]; wherein the monopropellant is hydrogen peroxide or hydrazine.  	 A method of a thruster system, comprising: receiving monopropellant 46 at a first flow rate into an inner chamber of a catalyst bed of the thruster system, the catalyst bed 63 comprising a screen assembly [Figs. 2-13, e.g. 43 or 38] positioned within the inner chamber of the catalyst bed, the screen assembly comprising alternating reactive screens 36, 45 and inert screens 37, 47 [respectively, 36, 37 are alternating and 45, 47 also alternate], the reactive screens including a catalytic coating for assisting with decomposing the monopropellant, the inert screens providing structural support for the screen assembly; decomposing the monopropellant 26 flowing through the screen assembly of the catalyst bed; and delivering the decomposed monopropellant into a combustion chamber 23 of the thruster system to assist with generating a first thrust level: further comprising; exposing, before operating the thruster system, the screen assembly 36, 37 to decomposed hydrogen peroxide [from initiator screens 38, 45, 47] to activate the reactive screens [see middle of paragraph 0047 which teaches the decomposed hydrogen peroxide from initiator screens];  Lohner et al teach the diffuser screen 40 may have a mesh count between 10-100 mesh2 [note e.g. 10 mesh corresponds to a 10x10 mesh count in that mesh’s are made with square openings per footnote].  Note one of the diffuser screens 40 adjacent to the upstreammost reactive screen 45 may be read on the “at least inert screen” 40 and thus read on the claim limitations of claim 5-8 as the range of 10-100 mesh, includes 50 mesh (50x50) as the midpoint.  It would have been obvious to one of ordinary skill in the art to employ the screen sizes / mesh sizes of Lohner, as the typical practice in the art.  Alternately, it would have been obvious to use 50 mesh, in the fine weave configuration includes a 50×50 mesh count, as an obvious matter of using the workable ranges in the art.  Alternately, it would have been obvious to one of ordinary skill in the art to utilize the 10 mesh (10x10), in the coarse weave configuration of 10×10 mesh count, as taught by Lohner et al, as an obvious matter of using the workable ranges in the art.    As applied above, Lohner et al teach the diffuser screen 40 may have a mesh count between 10-100 mesh but do not teach this mesh count for catalyst inert or reactive screens specifically in screens 36, 37 which are alternating in active catalyst stack 43 and screens 45, 47 which are alternating in initiator section 38, specifically where the fine weave configuration includes a 50×50 mesh count.  However, using this mesh range for the catalyst bed is considered an obvious matter of using the workable ranges in the art for the art as in comparable for the diffuser screen region of Lohner.  Alternately, Palmer teach the use of 50 mesh (50x50) on page 216 for the silver mesh as a typical range used in the art for the monopropellant catalyst.  It would have been obvious to use 50 mesh, in the fine weave configuration includes a 50×50 mesh count, as an obvious matter of using the workable ranges in the art.  It would have been obvious to one of ordinary skill in the art to before operating the vortex thruster system, the screen assembly to decomposed hydrogen peroxide to activate the reactive screens, i.e. by using initiator screens, as taught by Lohner, to facilitate starting / initiation of the reactive screens of the thruster system.  The prior art do not teach a heating element positioned along an outer perimeter of the catalyst bed, the heating element configured to assist with controlling a rate of heat loss of the catalyst bed.  Palmer teaches a [electric] heating element positioned along an outer perimeter of the catalyst bed, the heating element configured to assist with controlling a rate of heat loss of the catalyst bed [page 132] to allow a more even distribution of heat.  It would have been obvious to one of ordinary skill in the art to employ a heating element, as taught by Palmer, as typical done in the art to allow for heating of the catalyst and more even distribution of heat.  As for claims 2, 16, they were treated above by Neumaier Jr who teaches wherein the catalytic coating of the reactive screen comprises a silver coated in samarium oxide [see top of page 5, samarium nitrate forms samarium oxide].    Neumaier Jr does not specifically teach it is silver plating that is coated.  However, using silver plating vs solid mesh wire is well known in the art and commercially available, and is cheaper than making the entire wire / mesh of silver - which is a precious metal.  Alternately Lohner et al teach wherein the catalytic coating of the reactive screen comprises a silver plating with an oxide [see e.g. paragraphs 0043, 0044] which teaches silver plating 93 with a ceramic  / oxide 62 and note oxides are a type of ceramic.  It would have been obvious to utilize silver plated mesh vs solid silver mesh, as taught by Lohner et al, as either functionally equivalent or to reduce costs associated with using precious metals.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over either the base Eggers combination or the Neumaier Jr combination applying Lohner, as applied above to claim 7, and further in view of Sakashita et al (2001/0022954).  The prior art teach the use of a coarse weave mesh and broadly teaches the coarse weave configuration includes a 10×10 mesh count (Lohner).   Alternately, Sakashita et al teach a catalyst 14 with coarse weave mesh the coarse weave configuration includes a 10×10 mesh count [paragraph 0046, 10 mesh is disclosed, which has a 10x10 mesh count in that mesh’s are made square], where the catalyst is used with hydrogen peroxide, which is one of the substances used as the monopropellant.  It would have been obvious to one of ordinary skill in the art to employ a coarse mesh of 10×10 mesh count, as taught by Sakashita et al and ISM, as being the typical range used in the art for hydrogen peroxide catalysts.
Claim(s) 11, 12, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over either the base Eggers combination or the base Neumaier Jr combination, as applied above to claims 1, 14, and further in view of Kemmerer (2014/0123654).  Eggers and Neumaier Jr each teaches at least the first valve but does not teach wherein the at least one valve comprises a first valve and a second valve, the first valve being configured to deliver the monopropellant into the catalyst bed at a first flow rate, the second valve being configured to deliver the monopropellant into the catalyst bed at a second flow rate, the second flow rate being greater than the first flow rate;	 wherein the delivery of the monopropellant at the second flow rate generates a greater thrust compared to delivery of the monopropellant at the first flow rate;   activating a second monopropellant valve to deliver the monopropellant at a second flow rate to the catalyst bed, the second flow rate being greater than the first flow rate;	 wherein delivery of the monopropellant at the second flow rate creates a second thrust level that is greater than the first thrust level.  Kemmerer teaches at least one valve comprises a first valve 170, 460, 320 and a second valve 150, 450, 310, the first valve being configured to deliver the fuel at a first flow rate [Table between paragraphs 0021-0022, noting valve 2 is sized for 25% of the fuel flow rate and valve 1 is sized for 50% of the fuel flow rate and that any number of valves could be used (paragraph 0018) including only two.  Also note any other two valves of Fig. 3 / Table read on the claims as long as the second valve has a higher flow rate than the first valve in the Table], the second valve 150, 450, 310 being configured to deliver the fuel at a second flow rate, the second flow rate being greater than the first flow rate;	 wherein the delivery of the fuel at the second flow rate generates a greater thrust compared to delivery of the fuel at the first flow rate;   activating a second fuel valve 150, 450, 310 to deliver the fuel at a second flow rate to the output 570, the second flow rate being greater than the first flow rate;	 wherein delivery of the fuel at the second flow rate creates a second thrust level that is greater than the first thrust level.  The valving system is a simple and reliable fuel / propellant metering system [see paragraph 0004].  It would have been obvious to one of ordinary skill in the art to employ a first and second valve, as taught by Kemmerer, in order to control the first flow rate / thrust level and second higher flow rate / thrust level of monopropellant, in discrete stages and to employ a simple and reliable fuel / propellant metering system and which allows for variable throttling of the propellant flow as desired by Eggers or Neumaier Jr.  As thrust is proportional to flow rate of the monopropellant, higher flow rates (2nd flow rate > 1st flow rate) results in higher thrust (2nd thrust > 1st thrust).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over either the base Eggers combination or the base Neumaier Jr combination, as applied above to claims 1, 14, and further in view of Eggers (3,695,041).  The prior art do not teach the reactive screens include a first reactive screen including a fine weave configuration and a second reactive screen including a coarse weave configuration, the first reactive screen being positioned upstream from the second reactive screen.  Eggers teaches wherein the catalytic bed include a fine spacing/ mesh size upstream of 28 and a second downstream catalyst bed portion [downstream of 28] include a coarse spacing configuration / mesh size [col. 2, lines 41-44], the first catalytic bed [upstream of 28] being positioned upstream from the second catalytic bed [downstream of 28].  Eggers teaches the fine mesh / coarse mesh configuration from upstream to downstream allows for controllably decomposing the propellant in the catalyst bed.  It would have been obvious to one of ordinary skill in the art to make the first reactive screen including a fine weave configuration and a second reactive screen including a coarse weave configuration, the first reactive screen being positioned upstream from the second reactive screen, as taught by Eggers, in order to controllably decompose the propellant in the catalyst bed. 

 Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.  Applicant’s arguments revolve around the new limitations added by amendment, particularly the baffle rings and their packing pressure.  These amended features are 1) new matter and 2) taught by Neumaier Jr Development of a 90% Hydrogen Peroxide Mono-Propellant Propulsion System for the Warm Gas Test Article
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg, can be reached at 571-272-4828.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

November 8, 2022

		


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1“What does mesh size mean? Mesh size usually is referring to the mesh number (a US measurement standard) and its relationship to the size of the openings in the mesh and thus the size of particles that can pass through these openings. Figuring out the mesh number is simple. All you do is count the number of openings in one linear inch of screen. This count is the mesh number. A 4-mesh screen means there are four little square openings across one inch of screen. A 100-mesh screen has 100 openings per inch, and so on.”  Excerpted from “Mesh and Micron Sizes” published by ISM
        2“What does mesh size mean? Mesh size usually is referring to the mesh number (a US measurement standard) and its relationship to the size of the openings in the mesh and thus the size of particles that can pass through these openings. Figuring out the mesh number is simple. All you do is count the number of openings in one linear inch of screen. This count is the mesh number. A 4-mesh screen means there are four little square openings across one inch of screen. A 100-mesh screen has 100 openings per inch, and so on.”  Excerpted from “Mesh and Micron Sizes” published by ISM